DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,684,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Heckenberg (60,081) on 2/16/2021.
The application has been amended as follows: 
	As to claim 54, lines 2-3, after “press the”, change “recording material” to 
- - sheet - -.
	As to claim 54, line 4, after “guiding the”, change “recording material” to 
- - sheet - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 40-52, 55, and 56 is the inclusion of a first light source, a second light source, a light receiving unit, and a control unit of a detection device.  The first light source is configured to emit first light on a recording material, the first light having a peak wavelength that is included in a band from 400 nm to 800 nm.  The second light source is configured to emit second light on the recording 
The primary reason for allowance of claims 53, 54, 57, and 58 is the inclusion of a first light source, a second light source, a third light source, and a light receiving unit. The first light source is configured to emit first light on a sheet, the first light having a peak wavelength that is included in a band from 400 nm to 800 nm.  The second light source is configured to emit second light on the sheet, the second light having a peak wavelength that is longer than the peak wavelength of the first light and included in a band from 800 nm to 2500 nm.  The third light source is configured to emit third light on the sheet and provided on an opposite side of the first light source and the second light source with respect to a sheet path on which the sheet is conveyed.  The light receiving unit is configured to receive the first light and the second light transmitted through the sheet and receive the third light reflected on the sheet.  This in combination with the rest of the limitations of the claims is found in all of claims 53, 54, 57, and 58, but not disclosed nor suggested by the prior art of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl